               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:19-cv-00138-MR

BRIAN A. REAVIS,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                           ORDER
                                 )
PAUL S. STEVENS,                 )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on the North Carolina Department

of Public Safety’s (“NCDPS”) sealed Notice [Doc. 18] informing the Court

that it has been unable to procure a waiver of service of process for

Defendant Paul S. Stevens.1

      NCDPS represents that Defendant Stevens is no longer employed with

NCDPS and has provided the Defendant’s last known addresses under seal

[Doc. 18].

      The Clerk will be directed to notify the U.S. Marshal that Defendant

Stevens needs to be served with the summons and Complaint [Doc. 1] in

accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendant



1“FNU Stevne” in the Complaint. [See Doc. 1]. The Clerk will be instructed to correct the
Court’s file to reflect the Defendant’s full and correct name.


         Case 5:19-cv-00138-MR Document 19 Filed 11/04/20 Page 1 of 3
Stevens cannot be served at the address provided by the NCDPS, the U.S.

Marshal shall be responsible for locating his home address so that he may

be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis

under § 1915(d), “[t]he officers of the court shall issue and serve all process,

and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the

plaintiff’s request, the court may order that service be made by a United

States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      If the U.S. Marshal is unable to obtain service on Defendant Stevens,

the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

service. The U.S. Marshal shall not disclose Defendant’s home address to

the pro se incarcerated Plaintiff and shall file any document containing such

address under seal.

      IT IS THEREFORE ORDERED that:

      (1)   The U.S. Marshal shall use all reasonable efforts to locate and

            obtain service on Defendant Paul S. Stevens.            If the U.S.

            Marshal is unable to obtain service on Defendant Stevens, the

            U.S. Marshal shall inform the Court of the reasonable attempts

            to obtain service.
                                       2



        Case 5:19-cv-00138-MR Document 19 Filed 11/04/20 Page 2 of 3
(2)   The Clerk is respectfully instructed to mail a copy of the

      Complaint [Doc. 1], the Sealed Notice containing Defendant’s

      last known address, [Doc. 18], and this Order to the U.S.

      Marshal.

(3)   The Clerk is instructed to correct the Court’s records to reflect

      that Defendant’s name is Paul S. Stevens rather than “FNU

      Stevne.”

IT IS SO ORDERED.

                       Signed: November 3, 2020




                                  3



  Case 5:19-cv-00138-MR Document 19 Filed 11/04/20 Page 3 of 3
